UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4097


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES MARSHALL MCLEAN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:15-cr-00188-JAB-1)


Submitted:   February 10, 2017              Decided:   February 28, 2017


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Carlyle Sherrill, III, SHERRILL & CAMERON, PLLC, Salisbury,
North Carolina, for Appellant.        JoAnna Gibson McFadden,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Marshall McLean, Jr., seeks to appeal his conviction

and sentence after pleading guilty.                  McLean’s attorney first

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), concluding there were no meritorious grounds for appeal

but raising sentencing issues.            McLean was notified of his right

to file a pro se supplemental brief but has not done so.                          We

previously     ordered    the    parties       to   file    supplemental       briefs

addressing an additional sentencing issue, and McLean’s attorney

has done so.      The Government now moves to dismiss the appeal,

contending these sentencing issues are barred by McLean’s waiver

of the right to appeal included in the plea agreement.                    McLean’s

attorney has filed a response in opposition to the motion.

      “Plea    bargains   rest    on     contractual       principles,    and    each

party should receive the benefit of its bargain.”                   United States

v. Blick, 408 F.3d 162, 173 (4th Cir. 2005) (internal quotation

marks and citation omitted).             “A defendant may waive the right

to appeal his conviction and sentence so long as the waiver is

knowing and voluntary.”           United States v. Copeland, 707 F.3d
522, 528 (4th Cir. 2013) (internal quotation marks and citation

omitted).     “We review the validity of an appeal waiver de novo,

and   will    enforce    the    waiver    if   it   is     valid   and   the    issue

appealed is within the scope of the waiver.”                        Id. (internal

quotation marks and citations omitted).

                                          2
      Upon review of the plea agreement and the transcript of the

Fed. R. Crim. P. 11 hearing, we conclude that McLean knowingly

and voluntarily waived his right to appeal his conviction and

sentence, and his sentencing claims are within the scope of the

waiver.   Moreover, in accordance with Anders, we have reviewed

the record for any potentially meritorious issues that might

fall outside the scope of the waiver and have found none.

      Accordingly, we grant the Government’s motion to dismiss

the appeal.     This court requires that counsel inform his or her

client, in writing, of his or her right to petition the Supreme

Court of the United States for further review.             If the client

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.            Counsel’s

motion must state that a copy thereof was served on the client.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                 DISMISSED




                                    3